Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of claim 1-6, group I, in the reply filed on 9/14/2022 is acknowledged.

3.	Claims 7-9, group II, withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2022.
Status of the application
4.	Claims 1-9 are pending in this application.
Claims 7-9 have been withdrawn.
Claims 1-6 have been rejected. 

Claim Rejections -35 USC §103
5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	 Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori et al. (English Translation of JP H0856608 A, 1996; Retrieved from PE2E search) in view of Trueck et al. USPN 5968498 in view of Sharafabadi et al. US 2008/0003238 

8.	Regarding claims 1, 2, 5 and 6, Toshinori et al. discloses that powdered mayonnaise -like seasoning is made which contains an organic acid, and a protein raw material, little fat (Abstract, in claims 5 of Toshinori et al.,) and organic acid can include citric acid (Under Means for solving Problems, para [0004], paragraphs  6-8 also and it contains spices (at least in claims 2, 8), thickener (at least in claim 9) and fat content from 0.5 to 16% by weight (at least in claim 16 of Toshinori et al.). 
Regarding spice as claimed in claims 1, 2, Toshinori et al. discloses that spice includes mustard powder also (under [0004], paragraph 12). Toshinori et al. also discloses that mustard powder can be 20 kg in about 5525-550 kg solid ingredients which are dissolved further in water followed by drying to make dry mayonnaise (at least in examples 0020]- [0022]). However, this is an example. If we consider the disclosure as a whole, the amount of spice can be any amount and it is optimizable by one of ordinary skill in the art in order to achieve desire taste etc. Therefore, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of mustard flour in Toshinori et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired specific taste etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Toshinori et al. is silent about specific amounts of individual ingredients as used for making mayonnaise powder as claimed in claims 1, 2.
Regarding sugar content, Trueck et al. discloses that sugar can be broad range value having 10-40% by weight (at least in claim 1 of Trueck et al.) and it can be at least 1% (at least in claim 20 of Trueck et al.). Therefore, even if Trueck et al. has water in the composition, which can be 10-20% by weight (col 2 lines 5-6), however, without water, the sugar content in the dry powder composition can be within the claimed range (if corrected less 10% water, e.g. 10-40 % sugar in 90 gm and therefore, about 11-44 gm in 100 gm dry mixture) which meets the claimed invention.
 	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Toshinori et al. by including  the teaching of Trueck et al. to include sugar in the dry mayonnaise composition in order to have desired sweetness of the final composition. 
Regarding salt, Trueck et al. discloses that it will be 5-10% by weight (at least in col 6 lines 7-10), and it will meet claimed range amount of 5-15% by weight of salt in the claimed dry powder composition of claims 1, 2 even after considering water in the composition, which can be 10-20% by weight (col 2 lines 5-6). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Toshinori et al. by including  the teaching of Trueck et al. to include salt in the dry mayonnaise composition in order to have desired salty taste of the final composition.
Regarding citric acid as claimed in claims 1, 2, Trueck et al. discloses 0.1 to 20.0% by weight of an acidifying agent (col 2 lines 25-30) and it will meet claimed range amount of 2-8% by weight of salt in the claimed dry powder composition of independent claim 1 even after considering water in the composition, which can be 10-20% by weight (col 2 lines 5-6).
It is to be noted that even if Trueck et al. discloses acetic acid and vinegar, however, it can be any food acid including citric acid as disclosed by Stauffer et al. (col 3 lines 1-3). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Toshinori et al. by including  the teaching of Trueck et al.  to include food acid  in the dry mayonnaise composition in order to have desired pH taste of the final composition and food acid can be citric acid also as preferred choice as disclosed by Stauffer et al. (col 3 lines 1-3).
Regarding stabilizer, Sharafabadi et al. US 2008/0003238 discloses that yellow mustard gum can be used as stabilizer ([0007] e.g. thickening, stabilizer and viscosity building agent) for many food products including salad dressings, mayonnaise as a dry mix (at least in claim 1 of  Sharafabadi et al.) and yellow mustard gum can be 0.1 to 35 % by weight of dry mix of other solid ingredients (in claim 1). Therefore, it meets claims 1, 2,  and claim limitation of “mayonnaise stabilizer” of claim 5.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Toshinori et al.  by including the teaching of Sharafabadi et al. to incorporate yellow mustard gum in order to have the benefits of its use as stabilizer for many food products including salad dressings also (at least in specification, page 2 col 2 last 3 lines) and having not only to serve as stabilizer (at least in specification, page 3 col 1, see under Table “product” Under Definition”) but also it has the extra health benefit to human e.g. controlling blood sugar (at least in specification, page 3 col 1, see under Table “product” Under Definition” [0005]). 

Regarding claim 2, Trueck et al. discloses that sugar can be broad range value having 10-40% by weight (at least in claim 1 of Trueck et al.) and it can be at least 1% (at least in claim 20 of Trueck et al.). Therefore, even if the disclosed sugar does not meet the claimed amount of sugar as claimed in claim 2, however, it can be addressed using Result Effective Variable.
Regarding salt, Trueck et al. discloses that it will be 5-10% by weight (at least in col 6 lines 7-10), and it will meet claimed range amount of 5-15% by weight of salt in the claimed dry powder composition of independent claim 1 even after considering water in the composition, which can be 10-20% by weight (col 2 lines 5-6).
However (additionally), even if the disclosed amount of  salt and its amount do not meet claim 2,  it can be addressed by Result Effective Variable.
Absent showing of unexpected results, the specific amount of sugar and salt  are not considered to confer patentability to the claims. As the taste, texture are variables,  that can be modified, among others, by adjusting the amount of sugar, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sugar and /or salt  in Toshinori et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. (desired sweetness and/or saltiness) taste, texture etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding citric acid, Trueck et al. discloses 0.1 to 20.0% by weight of an acidifying agent (col 2 lines 25-30) and it will meet claimed range amount of 2-8% by weight of salt in the claimed dry powder composition of independent claim 1 even after considering water in the composition, which can be 10-20% by weight (col 2 lines 5-6).
It is to be noted that even if Trueck et al. discloses acetic acid and vinegar, however, it can be any food acid including citric acid as disclosed by Stauffer et al. (col 3 lines 1-3).

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori et al. (English Translation of JP H0856608 A, 1996; Retrieved from PE2E search) in view of Trueck et al. USPN 5968498 in view of Sharafabadi et al. US 2008/0003238 as applied to claim 1 and further in view of Pajela et al. USPN 6544573 and Morley et al. USPN 4400406 and as evidenced by NPL modified food starch. 

10.	For claims 3, 4, Regarding stabilizer, Toshinori et al. discloses that the protein material can include milk protein also in an amount from 2 to 50% by weight (at least in page 2 under [0004], paragraph 10). 
Toshinori et al. is silent about other components as claimed in claims 3,4. 
Sharafabadi et al. US 2008/0003238 discloses that yellow mustard gum can be used as stabilizer ([0007] e.g. thickening, stabilizer and viscosity building agent) for many food products including salad dressings, mayonnaise as a dry mix (at least in claim 1 of  Sharafabadi et al.). Sharafabadi et al. also teaches yellow mustard gum as dry mixes ([0011], [0099]) provide multi-health benefits ([0012]) and it provides excellent gelling property ([0020]) and can be mixed with other hydrocolloids (Examples 14.1, 15.1, etc.) and additives also ([0099]).
Sharafabadi et al. teaches yellow mustard gum as dry mixes can ([0011], [0099]) be mixed with other gums including guar gum, tara gum, alginates, ([0007]),  locust bean gum ([0018]) and yellow gum is mixed with other gums from 1:9 to 9:1 (in claim 1) and yellow mustard gum can be 0.1 to 35 % by weight of dry mix of other solid ingredients (in claim 1) including guar gum ([0147]- [0155]), locust bean gum ([0156]-[0165]), tragacanth gum, starch, dextrin  (Example 20, [0196]-0206]), alginate ([([0218]-[0226]), CMC ([0018], [0177]-[0185]) and the ratio between yellow gum and other gums are equally applicable including xanthan ([0018]), Tara gum ([0007]) also and this gum dry powder mix can be used in salad dressings (Example 6.1, 6.8, mayonnaise and 6.3 e.g. dry mix). It is to be noted  that starch, dextrin can be in the composition and dextrin is modified starch because it is known that dextrin is modified starch as evidenced by NPL Modified food starch [Page 1, Third article entitled Modified food starch (Dextrin) -Ask the scientists].  It is to be noted that addition of few gums provide the benefits to include one or more gum (s) from the three groups of gums in the stabilizer composition in order to have good stabilizing action as disclosed by Morley et al. (at least in col 7 lines 49-55). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Toshinori et al. by including the teaching of Sharafabadi et al. to incorporate the gums as stabilizer in the dry mayonnaise composition in order to have the benefits to include one or more gum (s) from the three groups of gums in the stabilizer composition in order to have good stabilizing action as disclosed by Morley et al. (at least in col 7 lines 49-55).
 Regarding propylene glycol alginate, Pajela et al. USPN 6544573 discloses that alginate can preferably be propylene glycol alginate to make such composition (col 3 lines 40-45). Pajela et al. USPN 6544573 also discloses that the gum system includes xanthan gum, propylene glycol alginate and other gums (e.g. col 3 lines 12-15 by Gidley et al.and lines 40-45) provides benefits like freeze-thaw stability, a clear and translucent appearance which is not provided by any typical emulsification system (col 3 lines 35-40). Therefore, one of ordinary skill in the art would have been motivated to include this gum system as stabilizer in order to have the benefits of using this dry mix mayonnaise composition which will provide stability of the product when it will be made in emulsion form using water in presence of fat (fat can be added as is disclosed by Toshinori et al. 
Regarding gelatin, Morley et al. discloses that gelatin belongs to the group of gelling agent as stabilizer which represents at least on group (gelling agent) from the three group of stabilizers (col 7 lines 49-67). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Morley et al. to include the teaching of Morley et al. in order to consider gelatin which serves as gelling agent in the group of stablizers in stabilizer composition.  
(Additionally), it is to be noted that even if all the amounts of disclosed gums and gelatin are not specific for the claimed range amount of gums and gelatin in the stabilizer composition as claimed in claim 3, however, it is within the skill of one of ordinary skill in the art to optimize the amounts from each group from at least three group of stabilizers as disclosed by Morley et al. ( col 7 lines 49-67) in order to have the desired water binding, gelling effects etc. when the dry powder mayonnaise composition will be mixed with the solvent e.g. water for its desired function and property. 
 Absent showing of unexpected results, the specific amount of components e.g. gums, alginate and gelatin representing few components as stabilizer are not considered to confer patentability to the claims. As the taste, texture are variables, that can be modified, among others, by adjusting the amount of sugar, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sugar and /or salt in Toshinori et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. (desired sweetness and/or saltiness) taste, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding soy protein, Toshinori et al. discloses that the protein material can be milk protein, soy protein in an amount ranging from 5-30% by weight and combinations of two or more kinds can be mixed which provides and source of protein from vegetable and animal (milk) source as well (Under [0004], paragraphs 10-11). Therefore, one of ordinary skill in the art can combine these two ingredients in dry powder form along with gum blends in a way so that the final product can have the claimed amounts of them. It is understood that the disclosed milk and soy proteins have identical structure of claimed milk and soy proteins and therefore, having stabilizing action, can be mixed with other ingredients which provides and serves as stabilizer and the total stabilizer composition can be dry mixed to add into the dry composition. 

Conclusion
11. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792